

117 HR 4337 IH: Commodity Futures Trading Commission Research and Development Modernization Act
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4337IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mr. Austin Scott of Georgia (for himself and Ms. Plaskett) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo modernize the authority of the Commodity Futures Trading Commission to conduct research, development, demonstration, and information programs.1.Short titleThis Act may be cited as the Commodity Futures Trading Commission Research and Development Modernization Act.2.Modernization of authority of the Commission to conduct research, development, demonstration, and information programsSection 18 of the Commodity Exchange Act (7 U.S.C. 22) is amended to read as follows:18.Research and development programs(a)ProgramsThe Commission, as part of its ongoing operations, shall establish and maintain research, development, demonstration, and information programs that further the purposes of this Act, including programs that—(1)facilitate the understanding by the Commission of—(A)emerging technologies, technological advances, and innovations;(B)with respect to those technologies, technological advances, and innovations, the potential application to, and effect on, the transactions and markets under the jurisdiction of the Commission;(C)associated implications for cybersecurity, data security, and systemic risk; and(D)the economics of markets and market participants by the administration of this Act;(2)provide an environment where emerging technologies, technological advances, and innovations may be explored by the Commission with developers and potential users to evaluate potential effects on the Commission and the markets under the jurisdiction of the Commission;(3)identify areas where the Commission should adapt its administration of this Act in light of emerging technologies, technological advances, and innovations to benefit the markets under the jurisdiction of the Commission; and(4)develop educational and other informational materials for dissemination and use among producers, market-users, and the general public regarding—(A)the activities, products, entities and markets regulated under this Act;(B)emerging technologies, technological advances, and innovations in markets under the jurisdiction of the Commission; and(C)applicable requirements of this Act and the regulations prescribed under this Act with regard to the subjects described in subparagraphs (A) and (B).(b)Research and development plan(1)In generalThe Commission may, after notice and comment, adopt a research and development plan for a program established under subsection (a).(2)ConditionsA research and development plan adopted pursuant to paragraph (1) shall identify—(A)specific areas of interest to the Commission;(B)potential activities the Commission will undertake to investigate an area of interest; and(C)the means by which the authority described in subsection (c) will be used in the applicable program established under subsection (a).(c)Other transaction authority(1)In generalNotwithstanding the full and open competition requirements under chapter 33 of title 41, United States Code, the Commission may enter into and perform a transaction (other than a standard contract) for the purpose of aiding or facilitating the programs and activities under subsection (a).(2)ConditionsThe Commission may enter into a transaction under this subsection only if—(A)the transaction is used only in furtherance of a research and development plan established under subsection (b);(B)the Commission endeavors to use a competitive process, where appropriate, when determining the parties to the transaction; and(C)using a standard contract to do so is either not feasible or not appropriate.(3)PoliciesThe Commission shall, after notice and comment, establish and publish written policies setting forth the manner and criteria for utilizing the authority provided by this subsection.(d)Acceptance of nonmonetary contributions for research and development programs, projects, and activities(1)Definition of covered nonmonetary contributionIn this subsection, the term covered nonmonetary contribution means a nonmonetary contribution of provision of access, use of facilities, personal property, or services, that is related to—(A)sharing of research, data, or other information;(B)public presentations; or(C)non-commercially available services or systems.(2)AuthorizationThe Commission may accept and use, on behalf of the United States and in accordance with this subsection, any covered nonmonetary contribution.(3)Conditions(A)In generalA covered nonmonetary contribution may be accepted pursuant to this subsection only if the covered nonmonetary contribution is in furtherance of a research and development plan established under subsection (b).(B)LimitationsThe Commission may not accept a covered nonmonetary contribution if—(i)conditions inconsistent with applicable laws or regulations apply to the covered nonmonetary contribution;(ii)the covered nonmonetary contribution is conditioned on, or will require, the expenditure of appropriated funds not available to the Commission;(iii)using a standard contract or other transaction authority under subsection (c) to acquire the covered nonmonetary contribution is either feasible or appropriate; or(iv)acceptance of the covered nonmonetary contribution would—(I)reflect unfavorably on the ability of the Commission to carry out its responsibilities or official duties in a fair and objective manner;(II)compromise the integrity or the appearance of the integrity of its programs or any official involved in its programs; or(III)give the endorsement or the appearance of the endorsement by the Commission or Commission staff of the products, services, activities, or policies of the donor.(C)Solicitation prohibition(i)In generalExcept as provided in clause (ii), a covered nonmonetary contribution may not be solicited by any Commissioner, employee of, or contractor at the Commission.(ii)ExceptionA Commissioner or employee of the Commission may solicit only a covered nonmonetary contribution described in paragraph (1)(B).(D)DurationTo the extent applicable, the Commission shall return any covered nonmonetary contribution accepted pursuant to this subsection within 90 days after accepting the covered nonmonetary contribution.(E)RulesThe Commission shall, after notice and comment, establish and publish written rules setting forth the manner and criteria to be used in determining whether a covered nonmonetary contribution meets the conditions of this paragraph.(4)DisclosureWithin 30 days after accepting a covered nonmonetary contribution pursuant to this subsection, the Commission shall publish in the Federal Register a notice detailing—(A)the source of the covered nonmonetary contribution;(B)the nature of the covered nonmonetary contribution;(C)whether the covered nonmonetary contribution was solicited pursuant to paragraph (3)(C)(ii), and if so, by whom; and(D)the means by which the covered nonmonetary contribution meets the conditions set forth in paragraph (3).(5)SunsetThe authority provided in this subsection may not be exercised on or after October 1, 2025.(e)Annual reportNot later than 60 days after the end of each fiscal year, the Commission shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report on all transactions entered into under subsection (c) and all covered nonmonetary contributions accepted under subsection (d) in the fiscal year, which shall include the following:(1)A brief description of the subject of each such transaction or covered nonmonetary contribution, with an explanation of—(A)the potential utility of the transaction or covered nonmonetary contribution to the Commission or the markets regulated by the Commission;(B)the means by which the transaction or covered nonmonetary contribution fulfills the goals and objectives of the research and development plan established under subsection (b); and(C)the status of all related projects.(2)The information required to be published pursuant to subsection (d)(4).(3)A description of all sums expended by the Commission in connection with a transaction entered into under subsection (c), and, if readily ascertainable, the value of any covered nonmonetary contribution accepted under subsection (d)..